Case 2:19-cr-00877-CCC Document 122 Filed 09/03/20 Page 1 of 2 PageID: 2296




2020R00948/APT/JLH

                        UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                      Hon. Claire C. Cecchi

        V.                                   Crim. No. 19-CR-877(CCC)-04

            JOSEPH FRANK ABEL                          26 u.s.c. § 7206(1)

                              INFORMATION

       The defendant, JOSEPH FRANK ABEL, having waived in open court

prosecution by Indictment and venue in the Central District of California, the

United States Attorney for the District of New Jersey charges:

       1.     At all times relevant to this Information:

              a.     Defendant JOSEPH FRANK ABEL ("ABEL") was a resident of

Ventura County, California.

              b.     The Internal Revenue Service ("IRS") was an agency of the

United States Department of the Treasury, responsible for administering and

enforcing the tax laws of the United States, and collecting the taxes that were

due and owing to the Treasury of the United States by its citizens and

businesses.

       2.     On or about October 15, 2018, defendant ABEL signed, filed, and

caused to be filed with the IRS a 2017 Form 1040 United States Individual

Income Tax Return (the "2017 Tax Return") on behalf of himself.

       3.     The 2017 Tax Return was electronically signed by defendant ABEL

and contained a written declaration that it was signed under the penalties of
Case 2:19-cr-00877-CCC Document 122 Filed 09/03/20 Page 2 of 2 PageID: 2297
